COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
MARCO ANTONIO DIAZ,
 
                           
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00108-CR
 
Appeal from the
 
120th District
  Court
 
of El Paso County,
  Texas
 
(TC#20110D02363)
 



                                                     MEMORANDUM
OPINION
            Pending before the Court are
Appellant’s timely filed motion for rehearing and Appellant’s supplement to the
motion for rehearing or, alternatively, amendment to the motion for rehearing
and leave to file said amendment.   Tex. R.
App. P. 49.1, 49.6.  Because
Appellant has demonstrated that he timely filed a pro se notice of appeal, we grant the motion for rehearing, grant Appellant
leave to file the amendment to the motion for rehearing, withdraw our opinion
and judgment issued on April 25, 2012, dismissing Appellant’s appeal, and
substitute this opinion in its place.  Tex. R. App. P. 26.2.
            The appeal will proceed.  For good cause, we suspend Rule 35.2 and
direct that the reporter’s record must be filed in this Court within sixty days
after this opinion issues.  Tex. R. App. P. 2, 35.2.  The provisions of Rule 38.6 will thereafter
govern the filing of briefs.  Tex. R. App. P. 38.6.
                                                                        GUADALUPE
RIVERA, Justice
May 23, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
 
(Do Not Publish)